Title: From Alexander Hamilton to William S. Smith, 31 May 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            Camp Scotch Plains May 31st. 1800
          
          I have directed the DQM General to furnish the troops with transportation to places from which they can conveniently procure conveyance to their respective homes—
          The sick will remain here under the care of Dr. Chetwood, or of some surgeon whom I shall send from N York—The Contractor has been directed to supply them with necessaries as heretofore.
          When I shall have left this place you will continue proceed in the your arrangements for effecting a disbandment of the troops in the most in a manner proper as it regards the public & satisfactory to them. And  you will continue to make and carry into effect such ulterior arrangements as may be necessary till further order from me—
          Col. Smith—
        